         Case 1:19-cv-01606-RBW Document 27 Filed 11/27/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                 )
 MARK PASSUT, et al.,                            )
                                                 )
                Plaintiffs,                      )
                                                 )
         v.                                      )       Civil Action No. 19-1606 (RBW)
                                                 )
 BESTY DEVOS, in her official capacity as        )
 United States Secretary of Education, et al.,   )
                                                 )
                 Defendants.                     )
                                                 )

                                              ORDER

       Upon consideration of the Defendants’ Motion to Stay Class Certification Proceedings

Pending Resolution of Defendants’ Rule 12(b) Motion, and for good cause shown, it is hereby

       ORDERED that the Defendants’ Motion to Stay Class Certification Proceedings Pending

Resolution of Defendants’ Rule 12(b) Motion, ECF No. 25, is GRANTED IN PART AND

DENIED IN PART. The motion is GRANTED to the extent that it seeks to vacate all

deadlines relating to the plaintiffs’ motion for class certification pending the resolution of the

defendants’ motion to dismiss. The motion is DENIED in all other respects. It is further

       ORDERED that all deadlines relating to the plaintiffs’ motion for class certification are

VACATED pending further order of the Court. It is further

       ORDERED that the parties shall appear before the Court for a status conference on

April 2, 2020, at 2:00 p.m., which shall serve as a target date for the resolution of the pending

motion to dismiss.

       SO ORDERED this 27th day of November, 2019.

                                                               REGGIE B. WALTON
                                                               United States District Judge
